Howell, Judge,
delivered the opinion of the court.
Plaintiff, a citizen and resident of the Philippines, sues to recover the value of supplies requisitioned in 1942 and 1945 by a recognized guerrilla unit. Plaintiff alleges that *546he filed a claim with the Army Claims Service in 1948 and has not received a reply therefrom.
Plaintiff's petition was filed in this court on February 19, 1953 and defendant has filed a motion to dismiss on the ground that the claim is barred by the statute of limitations because the petition was not filed within six years of September 2, 1945. Marcos v. United States, 122 C. Cls. 641.
In view of the Marcos decision and our decision rendered this day in the case of Alfredo C. Sese v. United States, ante, p. 526, plaintiff’s petition is not timely and is therefore dismissed.
It is so ordered.
Madden, Judge; Whitaker, Judge; Littleton, Judge; and Jones, Chief Judge, concur.